Citation Nr: 1748602	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-40 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35 based on a permanent and total disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active duty service in the U.S. Marine Corps from May 1952 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In correspondence from August 2016, he withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2016).

In June 2017, the Board remanded this matter for further development, to include obtaining opinions.  The requested development has been performed and complies with the directives of the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.

2.  The Veteran does not have permanent and total service-connected disability and does not meet the criteria for assignment of a TDIU.  




CONCLUSIONS OF LAW

1.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16 (2016).

2.  The criteria for basic eligibility to DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2016). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for paroxysmal tachycardia, rated as 30 percent disabling and duodenal ulcer rated as 20 percent disabling, for a combined 40 percent disability evaluation.  There are no other service-connected disabilities.  Service connection is not effect and has been denied for COPD and all other cardiac conditions, to include myocardial infarction, open heart surgery, congestive heart failure, coronary artery disease, angina, and cardiomyopathy.  

Based upon the Veteran's assigned disability evaluation, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Although the Veteran does not currently meet the percentage requirements, the Board must consider whether he is rendered unemployable by the service-connected disability regardless of the percentages.  38 C.F.R. § 4.16(b).

In a November 2014 VA examination report, a VA examiner indicated that there was no objective evidence that the Veteran's service-connected conditions were active - there was no objective evidence that either his duodenal ulcer or paroxysmal tachycardia would have any impact on employment whether physical, light duty, or sedentary.

In support of his claim, the Veteran submitted a March 2016 statement in support of claim form from his private physician who indicated that the Veteran was being followed for ischemic dilated cardiomyopathy and that he also had oxygen dependent COPD.  She noted that the Veteran had very poor functional capacity and would be unable to work even part time due to his multiple chronic conditions.  

In its June 2017 remand, the Board noted the above November 2014 VA opinion and indicated that a review of the Veteran's treatment records relating to the period that preceded this November 2014 medical opinion appeared to comport with the ultimate opinion that neither of the Veteran's service-connected disabilities were active.  However, it observed that private treatment records from December 2014 and January 2015 included reports of substantial treatment for cardiovascular symptoms and included episodes of in-patient care.  These treatment records included reports of EKG-confirmed sinus tachycardia in each of those months.  In addition, the discharge summary from January 2015 included a report of inducible ventricular tachycardia. 

The Board indicated that as these private treatment records appeared to suggest recurrent or worsening signs and symptoms of tachycardia, it was not satisfied that the November 2014 VA opinion adequately described the functional impact of the Veteran's tachycardia.  The Board indicated that VA had to obtain an additional medical opinion and, if necessary, schedule the Veteran for a VA examination to ensure that the Board was adequately informed of the impact of the Veteran's tachycardia on his ability to secure and follow a gainful occupation.

The Board requested that an opinion be obtained regarding the functional impact of the Veteran's service-connected paroxysmal tachycardia and duodenal ulcer from an appropriate medical professional.  After reviewing the claims file and personally examining the Veteran, if such examination was felt to be necessary, the medical professional was to provide opinions on the specific functional impact that the Veteran's service-connected paroxysmal tachycardia and duodenal ulcer had on his ability to work.  The medical examiner was asked to specifically comment on the treatment notes referring to the Veteran's episodes of tachycardia from December 2014 and January 2015.  The medical examiner was also asked to comment on whether the Veteran's service-connected disabilities were permanent in nature.

In conjunction with the Board remand, a VA opinion was obtained as to the impact of the Veteran's duodenal ulcer on his employability.  Following a complete review of the record, the examiner indicated that the Veteran's duodenal ulcer should not prevent light physical or sedentary employment.  It was indicated that a thorough review of all available records found absence of an active duodenal ulcer.  Strenuous physical employment was noted to be limited due to the Veteran's age.  The examiner stated that there was no objective evidence preventing the Veteran from obtaining and maintaining gainful employment secondary to his service-connected duodenal ulcer if so desired.

As to the Veteran's paroxysmal tachycardia and its impact on the Veteran's employability, the Board notes that a July 2017 opinion was obtained addressing this issue.  The examiner, following a review of the entire record, indicated that the Veteran's service-connected paroxysmal tachycardia  (PSVT) condition did not preclude sedentary or physical employment duties.  She noted that per review of medical literature most people with PSVT lived healthy lives without restrictions or interventions and for others treatment often controlled or eliminated rapid heartbeats.

The examiner further noted that per record review, the Veteran was requesting TDIU for his other heart conditions and potential complications of ventricular tachycardia.  She observed that these were not the same conditions as paroxysmal supraventricular tachycardia.  She noted that per medical literature, paroxysmal atrial tachycardia was a type of arrhythmia, or irregular heartbeat.  Paroxysmal meant that the episode of arrhythmia began and ended abruptly.  Atrial meant that arrhythmia started in the upper chambers of the heart (atria).  Tachycardia meant that the heart was beating abnormally fast.  Paroxysmal atrial tachycardia (PAT) was also known as paroxysmal supraventricular tachycardia (PSVT).  Ventricular tachycardia was a heart rhythm disorder (arrhythmia) caused by abnormal electrical signals in the lower chambers of the heart (ventricles).  She noted that per record review the episodes of tachycardia December 2014 and January 2015 were clearly documented as ventricular in nature.  Although both diagnoses used the word tachycardia, they were different conditions.  There was not a cause and effect relationship between PSVT and the Veteran's ischemic dilated cardiomyopathy and COPD.

After considering the totality of the record, the Board finds the weight of the lay and medical evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board does not doubt that the Veteran is unable to work as a result of his current health problems when combined with his age.  This contention is buttressed by the March 2016 statement from his private physician that he was being followed for ischemic dilated cardiomyopathy and that he also had oxygen dependent COPD, with her noting that the Veteran had very poor functional capacity and would be unable to work even part time due to his multiple chronic conditions.  However, the private examiner did not indicate that the Veteran's service-connected disabilities would prevent him from obtaining employment.  In fact, the service-connected disabilities were not even noted in the letter.  Moreover, the VA examiners, following a comprehensive review of the file, specifically indicated that the Veteran's service-connected disabilities would not prevent him from obtaining employment, with one VA examiner indicating that there was no objective evidence preventing him from obtaining and maintaining gainful employment secondary to the duodenal ulcer if so desired, and the other VA examiner indicating that the Veteran's service-connected paroxysmal tachycardia condition did not preclude sedentary or physical employment duties, with each examiner providing detailed rationale to support their opinions, and the VA tachycardia examiner addressing the non-relationship between the Veteran's PSVT and his other nonservice-connected heart disabilities.  

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities, and the Board finds him credible regarding reporting such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has not, however, demonstrated, or submitted competent evidence establishing that he is precluded from obtaining and maintaining all forms of employment, to include sedentary employment as a result of his service-connected disabilities.  A lay person, such as the Veteran, lacks the medical training and expertise to provide a complex medical opinion, such as a determination whether specific disabilities, by themselves or in tandem, preclude substantially gainful employment.  See Jandreau, supra.  The Board concludes that the Veteran's lay statements do not, in and of themselves, equal or exceed the probative weight of the medical opinions of record regarding his current level of impairment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected PSVT and duodenal ulcer, in and of themselves, render him unable to secure or following a substantially gainful occupation.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, by themselves, prevent him from securing or following substantially gainful employment consistent with his education and occupational experience.  Moreover, there is no indication that he would be prevented from performing all types of employment as a result of his service-connected disabilities.  Therefore, a referral of the Veteran's claim to VA's Director of Compensation for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As the preponderance of the evidence is against the award of a TDIU, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. Â § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1991).

Chapter 35 Eligibility

Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the veteran was discharged from service under conditions other than dishonorable, or died in  service, and either (1) has a total disability permanent in nature resulting from a service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power. 38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2016).

As pertinent to the present appeal, basic eligibility for DEA benefits for the Veteran's may not be established unless the Veteran has a service-connected total disability that is permanent in nature.  38 U.S.C.A. §§ 3500, 3501.  See, too, 38 C.F.R. §§ 3.340, 3.341 (2016) (reflecting that, generally, a total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to his service-connected disabilities).

Thus, a prerequisite to this DEA eligibility determination is that the Veteran must have service-connected disabilities that are rated 100 percent disabling under the rating schedule, or be unemployable due to his service-connected disabilities.  Here, although the Veteran was honorably discharged, he does not have service-connected disabilities rated 100 percent disabling under the rating schedule nor has he been found to be unemployable due to his service-connected disabilities.

Unless an individual meets all of the requirements of a particular federal law authorizing monetary benefits, he is not entitled to the benefit.  Indeed, the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law are met, a claimant is not entitled to the benefit, regardless of the circumstances.

The Board regrets that it cannot render a favorable decision on this matter, however the applicable laws and regulations simply do not provide for the establishment of the appellant's basic eligibility to DEA benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.  

Entitlement to eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35 based on a permanent and total disability is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


